Title: From George Washington to Major General Horatio Gates, 30 October 1777
From: Washington, George
To: Gates, Horatio



Sir
Camp near White Marsh 15 Miles from Philadelphia Octobr 30: 1777

By this Opportunity, I do myself the pleasure to congratulate you on the signal success of the Army under your command, in compelling Genl Burgoyne and his whole force, to surrender themselves, prisoners

of War. An Event that does the highest honor to the American Arms, and which, I hope will be attended with the most extensive and happy consequences. At the same time, I cannot but regret, that a matter of such magnitude and so interesting to our General Operations, should have reached me by report only, or through the channel of Letters not bearing that authenticity, which the importance of it required, and which it would have received by a line under your signature, stating the simple fact.
Our affairs having happily terminated at the Northward, I have, by the advice of my Genl Officers, sent Colo. Hamilton, One of my aids, to lay before you a full state of our situation, and that of the Enemy in this Quarter. He is well informed upon the subject, and will deliver my Sentiments upon the plan of Operations, that is now necessary to be pursued. I think it improper to enter into a particular detail, not knowing how matters are circumstanced on the North River, and fearing that by some accident, my Letter might miscarry. From Colo. Hamilton you will have a clear and comprehensive view of things, and I persuade myself, you will do every thing in your power to facilate the Objects, I have in contemplation. I am Sir Your Most Obed. Servt

Go: Washington

